Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The current application is a CON of application No. PCT/JP/2018/024442 filed on Jun. 27, 2018 related to foreign application priority data filed on Jun. 28, 2017.

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered and are moot in view new grounds of rejection. Applicant's arguments with respect to the claims have been considered.  The arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda (20170032472) in view of in view of Richt (20180020622).
With regarding claim 24, Honda discloses an agriculture support device which communicates with a managing computer having a monitor, the agriculture support device comprising: a controller; and a storage connected to the controller, wherein the controller is configured or programed to: 
store in the storage, a plurality of types of crop data which relates to planting of crops in a plurality of areas locating a whole of an agricultural field, and each of the plurality of types of crop data being assigned to the respective one of the position data of each of the plurality of areas, each of the plurality of areas having a predetermined mesh size (a support apparatus 100 stores a planted crops associated with field names associated areas, see at least [0040]-[0046]+, the apparatus includes a CPU, a memory, and etc., see at least Fig.4 or a production planning database 220, see at least Fig.5), 
categorize each of the plurality of areas into a plurality of groups based on a plurality of reference values for each of the plurality of types of crop data (the database 220 provides the fields with category such as tomato, cucumber, and etc., see at least [0074]-[0076]+), 
display correlation among the plurality of types of crop data in each of the plurality of areas, on the monitor of the managing computer (a display 406 as shown in Fig.4, and screen 900 displays field (crop category), see at least [0088]-[0092]+), 
calculate a plurality of sub-total sums of products of the predetermined size and the number of the plurality of areas categorized in each of the plurality of groups as a plurality of group sub-total areas (a calculating unit 1402 assigns all of the selected work items to all of the selected fields, see at least [0129]-[0130]+), 
display an agricultural field-unit input blank for an operator of the managing computer to input a field-unit spreading amount of spread substance available to be spread in the whole of the agricultural field, on the monitor of the managing computer (display control unit 1403 controls display of the work items in each of the fields, see at least [0136]+),
calculate a plurality of group-unit spreading amounts of the spread substance each for the plurality of group sub-total areas such that a sum of the plurality of group-unit spreading amounts of the spread substance equals to the field-unit spreading amount input by the managing computer (The input support apparatus 100 sums the field application amounts for each agrochemical, updates the agrochemical, see at least [0225]-[0230]+), and 
display the plurality of group-unit spreading amounts each for the plurality of group sub-total areas, on the monitor of the managing computer (the 1810 for adding agrochemical and the check usage amount in each field 1811, see at last [0187]-[0188]+) or the input support apparatus 100 distributes and identifies the received application amount of the agrochemical for multiple fields, see at least [02230]-[0234]+).  
Honda fails to teach storing the plurality of crop data which relates a plurality of position data of each of the plurality of areas.
Richt sidaloces a system that stores the plurality of crop data that relates position data of each of the plurality of areas (see at last [0048]-[0049]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Honda by including storing position data information of each of the plurality of crop area as taught by Richt for the crop data with more detail information.
With regarding claim 25, Richt teaches that the agriculture support device according to claim 24, wherein the plurality of types of crop data are two or more selected from a group consisting of yield data indicating a cropped yield, components data indicating moisture content and/or protein content of crops, growth data indicating growth status of the crops, and soil data indicating the chemical compositions of soils for each of the plurality of areas (the system includes an agronomic model which estimates, determines and outputs the plurality of type of crop data, see ate last [0057]-[0060]+).  

With regarding claim 26, Honda teaches that the agriculture support device according to claim 24, wherein the controller is configured or programed to display the plurality of the reference values for each of the plurality of types of crop data, on the monitor of the managing computer, and to allow the operator to set the plurality of the reference values for each of the plurality of types of crop data (displaying the field with planting area and setting information of each field, see at least [0074]-[0080]+).

With regarding claim 27, Honda discloses an agriculture support system comprising: the agriculture support device according to claim 24; and a managing computer having a monitor, which communicates with the agriculture support device (the client apparatus 201n have display as a monitor and a computers which configured to display various screens under the control of the input support apparatus 100, see at least [0056]-[0060]+).  

With regarding claim 28, Honda discloses an agriculture support device which communicates with a managing computer having a monitor, the agriculture support device comprising: a controller; and a storage connected to the controller, wherein the controller is configured or programed to: 
store in the storage, a plurality of types of crop data which relates to planting of crops in a plurality of areas locating a whole of an agricultural field, and each of the plurality of types of crop data being assigned to the respective one of the position data of each of the plurality of areas, each of the plurality of areas having a predetermined mesh size (a support apparatus 100 stores a planted crops associated with field names associated areas, see at least [0040]-[0046]+, the apparatus includes a CPU, a memory, and etc., see at least Fig.4 or a production planning database 220, see at least Fig.5), 
categorize each of the plurality of areas into a plurality of groups based on a plurality of reference values for each of the plurality of types of crop data (the database 220 provides the fields with category such as tomato, cucumber, and etc., see at least [0074]-[0076]+), 
display correlation among the plurality of types of crop data in each of the plurality of areas, on the monitor of the managing computer (a display 406 as shown in Fig.4, and screen 900 displays field (crop category), see at least [0088]-[0092]+), 
calculate a plurality of sub-total sums of products of the predetermined size and the number of the plurality of areas categorized in each of the plurality of groups as a plurality of group sub-total areas (a calculating unit 1402 assigns all of the selected work items to all of the selected fields, see at least [0129]-[0130]+), 
display an agricultural field-unit input blank for an operator of the managing computer to input a field-unit spreading amount of spread substance available to be spread in the whole of the agricultural field, on the monitor of the managing computer (display control unit 1403 controls display of the work items in each of the fields, see at least [0136]+),
calculate a plurality of group-unit spreading amounts of the spread substance each for the plurality of group sub-total areas such that a sum of the plurality of group-unit spreading amounts of the spread substance equals to the field-unit spreading amount input by the managing computer (The input support apparatus 100 sums the field application amounts for each agrochemical, updates the agrochemical, see at least [0225]-[0230]+), and 
display the plurality of group-unit spreading amounts each for the plurality of group sub-total areas, on the monitor of the managing computer (the 1810 for adding agrochemical and the check usage amount in each field 1811, see at last [0187]-[0188]+) or the input support apparatus 100 distributes and identifies the received application amount of the agrochemical for multiple fields, see at least [02230]-[0234]+).  
Honda fails to teach storing the plurality of crop data which relates a plurality of position data of each of the plurality of areas.
Richt sidaloces a system that stores the plurality of crop data that relates position data of each of the plurality of areas (see at last [0048]-[0049]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Honda by including storing position data information of each of the plurality of crop area as taught by Richt for the crop data with more detail information.

With regarding claim 29, Richt teaches that the agriculture support device according to claim 24, wherein the plurality of types of crop data are two or more selected from a group consisting of yield data indicating a cropped yield, components data indicating moisture content and/or protein content of crops, growth data indicating growth status of the crops, and soil data indicating the chemical compositions of soils for each of the plurality of areas (the system includes an agronomic model which estimates, determines and outputs the plurality of type of crop data, see ate last [0057]-[0060]+).  

With regarding claim 30, Honda teaches that the agriculture support device according to claim 24, wherein the controller is configured or programed to display the plurality of the reference values for each of the plurality of types of crop data, on the monitor of the managing computer, and to allow the operator to set the plurality of the reference values for each of the plurality of types of crop data (displaying the field with planting area and setting information of each field, see at least [0074]-[0080]+).

With regarding claim 31, Honda discloses an agriculture support system comprising: the agriculture support device according to claim 24; and a managing computer having a monitor, which communicates with the agriculture support device (the client apparatus 201n have display as a monitor and a computers which configured to display various screens under the control of the input support apparatus 100, see at least [0056]-[0060]+).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662